                 Case 1:19-cv-06167-PGG-KHP Document 45
                                                     44 Filed 08/27/20 Page 1 of 1




                                                                                                                            08/27/2020
          Erik M. Bashian, Esq.
          T: (516) 279-1554
          F: (516) 213-0339
          eb@bashpaplaw.com

          *Admitted to Practice in New York and New Jersey
                                                                                            VIA CM/ECF



                                                                           August 27, 2020

          United States Magistrate Judge Katharine H. Parker
          United States District Court
          Southern District of New York
          500 Pearl Street, Room 750
          New York, New York 10007

                  Re:       Jermaine Deleston v. Djembe Bar & Restaurant Corp. d/b/a Don Pancho’s et al.
                            Case No.: 1:19-cv-06167-PGG-KHP

          Dear Magistrate Judge Parker:

                  Please be advised that this office represents the Plaintiff Jermaine Deleston (“Plaintiff”)
          in connection with the above-referenced action. We write in response to Your Honor’s Order,
          dated August 4, 2020. (D.E. 43). As previously reported, the above referenced action has been
          settled in principle, but Defendant Djembe Bar & Restaurant Corp d/b/a Don Pancho’s (“Don
          Pancho’s) has not complied with its obligations under the agreement. Plaintiff has attempted to
          receive a status from defendant Don Pancho’s on August 5th and August 11th and defendant’s
          counsel has indicated that they are looking into the reason for defendant’s failure, as well as,
          when it intends to have compliance. Accordingly, Plaintiff is requesting a further stay of all
          deadlines and conferences for thirty (30) days so as the terms of the settlement agreement may be
          performed.

                  We thank this Honorable Court for its time and consideration in this matter.
All deadlines and conferences are hereby Stayed for
30 days. The Court requests a status update from the                       Respectfully submitted,
Plaintiff as to the compliance with the Settlement
                                                                           BASHIAN & PAPANTONIOU, P.C.
Agreement by September 28, 2020.
                                                                           /s/ Erik M. Bashian
                                                                           ________________________
                                                                           Erik M. Bashian, Esq.
                                           08/27/2020
          cc:     Michael Kushner, Esq. (via CM/ECF)




             500 OLD COUNTRY ROAD, SUITE 302, GARDEN CITY, NEW YORK 11530 T: (516) 279-1555 F: (516) 213-0339 WWW.BASHPAPLAW.COM
